Citation Nr: 1331839	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-17 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for chronic sinusitis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board has considered whether the record raises the issue of entitlement to a total disability evaluation based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the Veteran has not submitted lay or medical evidence of service-connected unemployability, and the record is otherwise devoid of such evidence, the issue has not been raised. 


FINDING OF FACT

Symptoms of sinusitis have more nearly approximated near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 


CONCLUSION OF LAW

The criteria for a rating of 50 percent for sinusitis have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 
 
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  In addition, VA afforded the Veteran an adequate examination in March 2009.  The examiner considered the relevant history of the Veteran's condition, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Analysis

The Veteran contends that his service-connected chronic sinusitis is more severe than as currently contemplated by its 30 percent rating.  He asserts that after having undergone two surgeries for his sinus disability, he suffers near constant symptoms to include crusting, tenderness, mucosal thickening, headaches, pain, and purulent discharge.  Because of this, he asserts he is entitled to an increased rating for his chronic sinusitis. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514, with Diagnostic Code 6513 applicable to chronic maxillary sinusitis.  All types of sinusitis are rated under the general rating formula for sinusitis.  38 C.F.R. § 4.97.

Under the general rating formula, a 30 percent rating is warranted where the Veteran suffers three or more incapacitating episodes of sinusitis per year, requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge or crusting.  Id., Diagnostic Code 6514.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

Here, a 50 percent rating is warranted because the Veteran has had two surgeries to treat his sinusitis and additionally has near constant sinusitis characterized by headaches, sinus pain, sinus tenderness, and purulent discharge.  Specifically, the Veteran's service and VA treatment records show that he underwent surgery for his chronic sinusitis in April 1997 and August 2002.  In the March 2009 VA examination report, the examiner noted that the Veteran experiences non-incapacitating episodes of sinusitis characterized by headache, fever, sinus pain and tenderness, and purulent drainage every two weeks for two days at a time.  Private treatment records from October 2009 show that the Veteran continues to receive treatment for recurrent sinusitis, exhibiting nasal congestion, headaches, and sinus pressure.  In addition, the Veteran similarly provided in his October 2009 statement to the VA that his symptoms include headaches, pain, and purulent discharge or crusting, are nearly constant, and that "there is rarely a day" that he does not suffer from these symptoms.  

The Board finds that the frequency of the Veteran's chronic sinusitis episodes more nearly approximates the "near constant sinusitis" criterion warranting a 50 percent rating than that of the 30 percent rating criterion of "more than six non-incapacitating episodes per year of sinusitis.  Accordingly, the preponderance of the evidence reflects that a rating of 50 percent is warranted for the Veteran's service-connected chronic sinusitis, which is the maximum schedular rating for sinusitis.

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id., at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Extra schedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes are contemplated by the criteria found at 38 C.F.R. 
§ 4.79, as Diagnostic Code 6513 considers the Veteran's specific symptoms of constant sinusitis characterized by headaches, pain, and tenderness of the sinus, and purulent discharge after repeated surgeries.  Therefore, the first prong of the Thun test is not satisfied.  For sake of completeness, the evidence additionally does not show that the Veteran has required any hospitalization or has otherwise experienced marked interference with employment when working.  Thus, referral for extraschedular consideration is not warranted. 

Staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), were considered; however, the Veteran's symptoms have remained constant throughout the course of the period on appeal.  As such, staged ratings are not warranted. 


ORDER


Entitlement to a 50 percent rating for chronic sinusitis is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


